EXHIBIT 10(hh)

 

FIRST AMENDMENT TO AMENDED AND

RESTATED SERVICE AGREEMENT

 

This amendment is made effective October 1, 2000, between Wisconsin Dental
Group, S.C., a Wisconsin service corporation (“Provider”), and Northpark Dental
Group, Inc. (fka Smileage Dental Care, Inc.), a Wisconsin corporation (“Service
Company”).

 

Background Information

 

Provider and Service Company (the “Parties”) are the parties to an Amended and
Restated Service Agreement dated January 1, 1999, as modified from time to time
prior to the date hereof (as so modified, the “Service Agreement”), pursuant to
which Service Company provides practice management services to the dental
practice operated by Provider. The Parties desire to enter into this amendment
to modify certain provisions of the Service Agreement.

 

Statement of Agreement

 

The Parties acknowledge the foregoing Background Information and hereby agree as
follows:

 

§1. Definitions. The reference to “§7.3(a)” contained in the definition of
Service Fee in Exhibit A attached to the Service Agreement (“Exhibit A”) is
hereby changed to “§7.3.”

 

The following sentence is hereby added at the end of the definition of Provider
Expense contained in Exhibit A:

 

“Notwithstanding the foregoing, all Provider Expenses shall be subject to the
prior approval of Service Company, and the Provider Expenses so approved shall
be deemed “Approved Provider Expenses.”

 

The terms “Budgeted Margin,” “Calculated Margin,” and “Performance Fee” are
hereby deleted from Exhibit A in their entirety.

 

All other capitalized terms used in this amendment which are not otherwise
defined herein shall have the respective meanings given to those terms in the
Service Agreement.

 

§2. Names. The names “Smileage” and “Smileage Dental Care,” as used in §4.17 of
the Service Agreement, are hereby replaced with the names “Northpark” and
“Northpark Dental Group.” The name “Wisconsin Dental Group,” as used in §5.8 of
the Service Agreement, is hereby replaced with the name “Northpark Dental
Group.”

 

§3. Priority of Payments. Clause (v) of §4.12(b) of the Service Agreement is
hereby deleted in its entirety, and clauses (iii) and (iv) of such section are
hereby modified to read in their entirety as follows:

 

(iii) Payment of the Service Fee to Service Company pursuant to §7.3; and

 

(iv) Payment of Provider Expenses to Provider.

 

§4. Service Fee. Sections 7.3 and 7.4 of the Service Agreement are hereby
deleted from the Service Agreement in their entirety and replaced with the
following:

 

§7.3 Service Fee. Service Company shall be paid a Service Fee in an amount equal
to (a) all Adjusted Gross Revenue, minus (b) the sum of Clinic Expenses and
Approved Provider Expenses. The Service Fee shall be calculated and paid not
less often than monthly.

 

§7.4 Reasonable Compensation. Provider and Service Company acknowledge and agree
that the compensation set forth in this Article is being paid to Service Company
in consideration of the substantial



--------------------------------------------------------------------------------

commitment being made by Service Company hereunder and that such compensation is
fair and reasonable in all respects in consideration of (a) the services
performed by Service Company hereunder and (b) the capital being made available
by Service Company.

 

Exhibit A-1 attached to the Service Agreement is hereby deleted in its entirety;
the last sentence in the first paragraph of §4.13(a) of the Service Agreement is
hereby deleted in its entirety; and the reference to such Exhibit A-1 is hereby
deleted from the last sentence in such §4.13(a). The references to “Performance
Fee” in §7.5 of the Service Agreement are hereby deleted.

 

§5. Interpretation. This is an amendment to and a part of the Service Agreement,
and the provisions of this amendment shall apply from and after the date of this
amendment, but shall not affect the application of the Service Agreement to
periods prior to such date. In the event of any inconsistency between the
provisions of the Service Agreement and this amendment, the provisions of this
amendment shall control. Except as modified by this amendment, the Service
Agreement shall continue in full force and effect without change.

 

WISCONSIN DENTAL GROUP, S.C.

 

NORTHPARK DENTAL GROUP, INC.

By 

 

/s/    ROBERT W. TRETTIN        

--------------------------------------------------------------------------------

 

By 

 

/s/    GREGORY A. SERRAO        

--------------------------------------------------------------------------------

    Robert W. Trettin, President  

Its

  CEO